The district judge in his conclusions of fact states, that the record shows notice to quit was served on defendants. The only evidence in the record of service of notice is found in a notice to quit that appears to have been served on Mrs. C.M. Cadwallader, wife of the defendant C.M. Cadwallader. It is contended that this statement in the judge's conclusions shows what the evidence before him was on that subject when he overruled the plea that no demand for possession has been made of defendants before the action. We do not think this showed in the proper manner the evidence upon which the judge acted. But if we are not correct in this, it appeared by the notice referred to, that a notice sufficient in its terms had been served on the wife of C.M. Cadwallader, both of them shown by the evidence to have been then living together on the premises. It has been held that service of the notice on the wife under such circumstances is sufficient. Taylor Landl. and Ten., sec. 484, and note.
There is no reason for changing our view of the relation of implied tenancy existing between Lovece and defendants after the time they agreed to give possession. Taylor Landl. and Ten., sec. 25.
We find appellant to be correct as to the insufficiency of the testimony to support a judgment for $50 attorney's fees. The only evidence that is entitled to be considered relative to the reasonable value of attorney's services in the appellate court was that of Cadwallader, who placed the same at $25. In this respect the judgment will be reformed, and the motion overruled.
Overruled. *Page 7